Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2019

                                      No. 04-19-00606-CR

                                        Bobby S. ARCE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11784
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant, Bobby S. Arce, entered into a plea bargain with the State, and pled nolo
contendere to a felony offense. The trial court imposed sentence in accordance with the
agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Arce timely filed a notice of appeal. The clerk’s
record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain
agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a
certification that shows the defendant has the right of appeal has not been made part of the
record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Arce does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Arce is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of
the Texas Rules of Appellate Procedure unless an amended certification showing that he has the
right to appeal is made part of the appellate record by October 18, 2019. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order) (en banc), disp.
on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated
for publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk